Citation Nr: 1210218	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-34 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of Chapter 35 VA educational benefits in the amount of $1,939.71, to include the validity of the debt.

2.  Entitlement to waiver of recovery of an overpayment of Chapter 35 VA educational benefits in the amount of $2,423.80, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1983, with additional periods of active duty for training.  He is presently rated permanently disabled at the 100 percent rate due to service-connected disability.  The appellant is his adult daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from determinations by the Committee of Waivers and Compromises (Committee) of the VA Regional Office (RO) and Education Center in Atlanta, Georgia, which collectively determined that the respective debts of $1,939.71 and $2,423.80 were validly created through overpayment of VA educational benefits and denied the appellant's claim of entitlement to waiver of their recovery by VA.

During the course of the current appeal, the Board remanded the case to the RO in December 2008 and June 2011 for additional evidentiary and procedural development.  Thereafter, the prior denials of the benefit sought on appeal were confirmed in an August 2011 supplemental statement of the case.  The case was then returned to the Board in December 2011 and the appellant now continues her appeal. 

Received from the appellant in October 2011 and added to the Veteran's claims folder, is correspondence relating to a VA letter dated September 26, 2011, concerning education indebtedness in the amount of $845.12.  This matter is referred to the RO for action deemed appropriate.



FINDINGS OF FACT

1.  The appellant was certified as a student enrolled in an approved educational program at Shelton State Community College for the Fall 2005 - Spring 2006 year.  The Fall 2005 semester involved 12 credit hours of coursework from August 22, 2005 to December 20, 2005; the Spring 2006 semester involved 12 credit hours of coursework from January 9, 2006 to May 9, 2006.  She was accordingly paid Chapter 35 VA educational benefits for the aforementioned periods of scholastic attendance, including the interim period from December 21, 2005 to January 8, 2006. 

2.  With respect to the above-described period of academic enrollment, the appellant attended Shelton State Community College until she effectively terminated her enrollment and withdrew from her studies for the projected period from January 8, 2006 to May 9, 2006, resulting in an overpayment of Chapter 35 VA educational benefits calculated, after adjustment, in the amount of $1,939.71, representing the difference between the amount paid to her and the amount she was no longer entitled to receive following her withdrawal from studies effective December 21, 2006.

3.  There is no indication of fraud, misrepresentation or bad faith on the part of the appellant in the creation of the debt due to overpayment in the amount of $1,939.71.

4.  The appellant was at fault in the creation of this debt in failing to report her withdrawal from enrollment at Shelton State Community College as of December 21, 2005 in a timely manner; any VA fault in the creation of this debt is far outweighed by the fault of the appellant.

5.  A waiver of repayment of the $1,939.71 debt would result in unfair enrichment to the appellant; recovery of this overpayment in monthly installments will not subject her to undue hardship.

6.  Denial of the waiver request would not defeat the purpose of the award of VA educational benefits.

7.  There is no indication the appellant relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.

8.  The appellant was certified as a student enrolled in an approved educational program at Shelton State Community College for the Fall 2008 semester, which involved 11 credit hours of coursework from August 19, 2008 to December 17, 2008; the Spring 2009 semester, which involved 10 credit hours of coursework from January 7, 2009 to May 8, 2009; and the Summer 2009 session, which involved 12 credit hours of coursework from May 28, 2009 to August 7, 2009.  She was accordingly paid Chapter 35 VA educational benefits for these aforementioned periods of scholastic attendance, including the interim period from May 9, 2009 to May 27, 2009. 

9.  With respect to the above-described period of academic enrollment, the appellant attended Shelton State Community College until she effectively terminated her enrollment and withdrew from her studies for the projected period from May 28, 2009 to August 7, 2009, resulting in an overpayment of Chapter 35 VA educational benefits calculated, after adjustment, in the amount of $2,423.80, representing the difference between the amount paid to her and the amount she was no longer entitled to receive following her withdrawal from studies effective May 9, 2009.

10.  There is no indication of fraud, misrepresentation or bad faith on the part of the appellant in the creation of the debt due to overpayment in the amount of $2,423.80.

11.  The appellant was at fault in the creation of this debt in failing to report her withdrawal from enrollment at Shelton State Community College as of May 9, 2009 in a timely manner; any VA fault in the creation of this debt is far outweighed by the fault of the appellant.

12.  A waiver of repayment of the $2,423.80 debt would result in unfair enrichment to the appellant; recovery of this overpayment in monthly installments will not subject her to undue hardship.

13.  Denial of the waiver request would not defeat the purpose of the award of VA educational benefits.

14.  There is no indication the appellant relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 35 educational assistance benefits in the amount of $1,939.71 was not based upon sole VA administrative error, such that the debt was valid and the overpayment was properly created.  38 U.S.C.A. §§ 3685, 5112, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962 (2011). 

2.  Recovery of the overpayment of Chapter 35 educational assistance benefits, in the calculated amount of $1,939.71, would not be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).

3.  The overpayment of Chapter 35 educational assistance benefits in the amount of $2,423.80 was not based upon sole VA administrative error, such that the debt was valid and the overpayment was properly created.  38 U.S.C.A. §§ 3685, 5112, 5302 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962 (2011). 

4.  Recovery of the overpayment of Chapter 35 educational assistance benefits, in the calculated amount of $2,423.80, would not be against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to notify and assist.

With regard to the debt creation and debt waiver issues on appeal, in the decision of Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice and assistance requirements are not applicable to waiver of recovery of claims against the United States under 38 U.S.C.A. § 5302(a), as the statute contains its own notice provisions, and the VCAA addresses matters relevant to a different chapter of Title 38.  See Barger, 16 Vet. App. at 138.

The Board notes that VA's obligations under the VCAA are keyed by a claimant's application for a benefit administered and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  The procedure in the instant case had its inception via a demand by VA on the appellant, as opposed to the appellant (as a dependent of the Veteran) filing for a benefit.  While it is arguable that a waiver of a debt is a benefit to a debtor, the request, or application, for a waiver flows from the initial demand by VA under established procedures for collecting such a debt.

The Board finds that, as concerns the debt creation and debt waiver issues on appeal, the RO has complied with the notice procedures for indebtedness cases, as the appellant was advised of the steps of the applicable procedure, her entitlement to a personal hearing, and her appellate rights.  The appellant is furthermore aided by the official representation and counsel of a VA-recognized Veterans Service Organization.  The numerous submissions by the appellant are associated with the case file and were considered by the RO.  See 38 C.F.R. § 1.911 (2011).  RO review of a financial status report dated and received in October 2011 was waived pursuant to 38 C.F.R. § 20.1304.  The Board finds these issues have been fully developed.

(b.)  Controlling laws and regulations.

The law provides that educational assistance under Chapter 35 shall be paid only for the period of an eligible person's enrollment in, and pursuit of, an educational program.  38 U.S.C.A. § 3680(a) (West 2002).  Educational assistance is available to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).  The appellant was, during the time periods at issue, the dependent child of the Veteran, who is presently rated permanently disabled at the 100 percent rate for service-connected disability.  Thusly, in the present case, the appellant is clearly eligible for Dependants' Educational Assistance (DEA) under Chapter 35. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Whenever an overpayment has been made to an eligible person for DEA benefits, the amount of such overpayment shall constitute a liability of such eligible person to the United States.  38 U.S.C.A. § 3685(a) (West 2002).  Overpayments created by the retroactive discontinuance of compensation benefits will be subject to recovery by the Government of the United States unless waived.  38 C.F.R. § 3.660 (2011).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 C.F.R. § 1.962(b)(2).  In this regard, the appellant has timely filed her request for waiver of indebtedness with respect to the two individual debts at issue. 

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his/her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Any indication of fraud, misrepresentation of a material fact, or bad faith on the part of any person having an interest in waiver of recovery of the overpayment will preclude waiver.  38 U.S.C.A. §5302 (c); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  If an indication of either "fraud, misrepresentation or bad faith" on the part of the appellant is found, a waiver is automatically precluded and the principles of "equity and good conscience" will not even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  "Bad faith" refers to "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b)(2).  Although not undertaken with actual fraudulent intent, conduct by a claimant with intent to seek an unfair advantage, with knowledge of the likely consequences, and with resulting loss to the Government is required for a showing of bad faith.  Id. 

Also, there shall be no recovery of overpayment of VA benefits if it is determined that recovery would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the appellant and the Government.  38 C.F.R. § 1.965. 

In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor (where actions of the debtor contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor versus the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  38 C.F.R. § 1.965. 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

(c.)  Entitlement to waiver of recovery of two separate overpayments of Chapter 35 VA educational benefits in the amounts of $1,939.71 and $2,423.80 (to include the validity of each debt).

I.  Analysis - validity of the debts: 

The appellant has raised the issue of the validity of the debts in question.  See Schaper, supra.  Her essential contention with regard to this aspect of her appeal is that the overpayments were the fault of Shelton State Community College for failing to timely notify VA of her change in enrollment status after she informed her school that she was withdrawing from studies for the time periods at issue.  She asserts that after she formally announced these changes to the registrar of Shelton State Community College, it was the school's duty to promptly provide notice to VA.  The Board must initially address whether the creation of the debts at issue was proper. 

The Board notes at this juncture that the appellant's education claims folder includes documents indicating that she and the RO's Committee of Waivers and Compromises have negotiated a repayment agreement in which she has agreed to repay the current debts through monthly withholding by VA of a specified amount of her monthly Chapter 35 educational benefits currently received, which is to be applied towards settlement of the debts resulting from the prior overpayments.  The appellant contends that the current summation of her debts from overpayment of educational benefits is inaccurate for not reflecting a reduced amount resulting from the money already paid by her to settle the debts.  However, in accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board must consider waiver of the entire overpayment amount associated with the original debt.  In this regard, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the United States Government from the debtor may still be considered for waiver.  38 C.F.R. § 1.967(a) (2011).  If a waiver is granted, any amount thus far recouped by VA will be returned to the claimant.  See Franklin, supra.  To the extent that the appellant also contends that it is unfair for VA to charge her minimum interest and service fees in her repayment agreement, to be deducted from her monthly payment installments from withheld benefits, the Board notes that this is not an unreasonable action on part of VA.  As will be further discussed below, the appellant is not entitled to receive the money that resulted from the overpayment of educational benefits, and thus this money - which she received and used instead of returning it to VA - is tantamount to a monetary loan to the appellant, for which the Government is accordingly entitled to receive interest and charge service fees associated with its repayment. 

As a factual matter, the appellant's waiver requests with respect to the current debts at issue were timely filed.  Turning to the initial question of whether the overpayments at issue were validly created, in this case, the appellant was clearly paid Chapter 35 educational assistance to which she was not entitled.  

With regard to the first debt, the appellant was certified as a student enrolled in an approved educational program at Shelton State Community College for the Fall 2005 - Spring 2006 year.  The Fall 2005 semester encompassed 12 credit hours of coursework from August 22, 2005 to December 20, 2005; the Spring 2006 semester encompassed 12 credit hours of coursework from January 9, 2006 to May 9, 2006.  She was accordingly paid Chapter 35 VA educational benefits for these aforementioned periods of scholastic attendance.  However, she terminated her enrollment and withdrew from her studies for the projected period from January 8, 2006 to May 9, 2006, resulting in an overpayment of Chapter 35 VA educational benefits calculated, after adjustment, in the amount of $1,939.71, representing the difference between the amount paid to her and the amount she was no longer entitled to receive following her withdrawal from studies effective on December 21, 2005 (i.e., the day following the last day of her last fully completed semester of study prior to her withdrawal).

With regard to the second debt, the appellant was certified as a student enrolled in an approved educational program at Shelton State Community College for the Fall 2008 semester, which encompassed 11 credit hours of coursework from August 19, 2008 to December 17, 2008; the Spring 2009 semester, which encompassed 10 credit hours of coursework from January 7, 2009 to May 8, 2009; and the Summer 2009 session, encompassed 12 credit hours of coursework from May 28, 2009 to August 7, 2009.  She was accordingly paid Chapter 35 VA educational benefits for these aforementioned periods of scholastic attendance.  She attended classes until terminating her enrollment for the projected period from May 28, 2009 to August 7, 2009, which resulted in an overpayment of Chapter 35 VA educational benefits calculated, after adjustment, in the amount of $2,423.80, representing the difference between the amount paid to her and the amount she was no longer entitled to receive following her withdrawal from studies on May 9, 2009 (i.e., the day following the last day of her last fully completed semester of study prior to her withdrawal).

The evidence of record does not show that the overpayments discussed above were the result of sole VA administrative error.  In order for an overpayment to be considered the result of sole administrative error, and for the appellant to consequently not be liable for the debt, the appellant must not have known, or should have known, that the payments were erroneous.  Here, as relevant, the VA received enrollment certification for the appellant from Shelton State Community College for full-time studies at 12 credit hours for the spring semester from January 9, 2006 to May 9, 2006 (as a continuation of her prior semester of full-time study that ended December 20, 2005), as well as for the summer session from May 28, 2009 to August 7, 2009 (as a continuation of her prior semester of full-time study that ended May 8, 2005).  There is no written evidence showing the VA was aware that the appellant withdrew from enrollment at Shelton State Community College for the entirety of these aforementioned periods of full-time study until after the payments of educational benefits to cover these periods (i.e., from December 21, 2005 to May 9, 2006, and May 9, 2009 to August 7, 2009) had already been made.  As such, there is insufficient evidence of sole administrative error on behalf of the VA.  Notwithstanding the date on which Shelton State Community College ultimately notified VA of the appellant's change in enrollment status for the class session periods at issue, the fact of the matter is that the appellant was already in receipt of monies relating to benefits to which she was no longer entitled to receive due to her change in enrollment status.  In this regard, the Board notes that the documentary evidence establishes that she was not enrolled in college from January 9, 2006 to May 9, 2006, and from May 28, 2009 to August 7, 2009, despite having received payment of educational benefits for application to those dates as well as the respective interim periods of December 21, 2005 to January 8, 2006, and May 9, 2009 to May 27, 2009.  Therefore, by the exercise of reasonable care, the appellant should have known that she was not entitled to such payments for the periods when she was not a duly enrolled student at Shelton State Community College and should also have known that it was improper for her to accept payment of educational benefits that were intended only for those specific periods. 

The appellant does not dispute that she received this additional money for periods of study that she never attended.  The law is clear that the purpose of the VA educational assistance programs is to provide for the pursuit of education, and in this case, the appellant received monetary benefits for education that she did not pursue for the time periods at issue (i.e., from December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009).  In view of the finding that the overpayments were not the result of sole administrative error on the part of VA, the Board finds that the RO's decision to attempt to recover the $1,939.71 from the first overpayment and $2,423.80 from the second overpayment was proper and that the debts are a valid debt to VA.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997). 

II.  Analysis - waiver of overpayment: 

The appellant is seeking waiver of recovery of overpayment of her Chapter 35 educational benefits for the calculated amounts of $1,939.71 from the first overpayment and $2,423.80 from the second overpayment.  She asserts waiver on several grounds.  She indicates that, due to financial hardship, she is unable to repay these debts as she is unemployed, has additional debt obligations from personal medical bills to pay, and her monthly living expenses are such that she would have no money left over to practically apply towards discharging these debts.  She also essentially contends that VA should look sympathetically on the circumstances surrounding her non-attendance at Shelton State Community College for the periods from January 9, 2006 to May 9, 2006, and from May 28, 2009 to August 7, 2009, as she indicates that during these periods her maternal grandmother and paternal grandmother respectively took ill and passed away. 

The Board, like the RO's Committee of Waivers and Compromises, does not find any indication of fraud, misrepresentation, or bad faith on the appellant's part that would preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  Her actions simply do not rise to this level.  There is no specific information that she purposely lied about her plans to attend full-time studies at Shelton State Community College for the periods from December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009, in order to receive educational benefits with the intention of thereafter defrauding the Government.  The facts of the case indicate that she had every apparent intention of maintaining her enrollment at this scholastic institution for the time periods at issue, but then had to withdraw from her studies for reasons that did not involve fraud, misrepresentation, or bad faith.  Accordingly, the evidence of record does not clearly show fraud, misrepresentation, or bad faith on her part in the creation of the overpayments at issue. 

Therefore, the Board must determine whether recover of the overpayment is against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In this regard, the Board finds that such recovery is not against equity and good conscience, and that VA is entitled to recover its overpayments in the full amounts of $1,939.71 and $2,423.80. 

Specifically, with respect to fault of the debtor, there is no official documentation to indicate that she actually attended Shelton State Community College for her projected enrollment dates of December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009, for which VA had already paid her educational benefits to assist her during these periods of planned study.  Notification documents received from her educational institution clearly establish that she withdrew her enrollment for the aforementioned periods after payment of educational benefits was already made for these periods.  As discussed above, the appellant should have known that it was improper for her to accept payment of VA educational benefits that were intended for application to these periods of study when she, in fact, did not ultimately attend college during these periods.  By the exercise of reasonable care, she should have also known that she was no longer entitled to payment for the periods from December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009, because she no longer held the status of a full-time enrolled student for these periods.  It was her actions (i.e., fully withdrawing from her studies for the periods from January 9, 2006 to May 9, 2006, and from May 28, 2009 to August 7, 2009, after having already applied for and received VA educational benefits for the periods from December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009) that caused the overpayment.  Consequently, she bears significant fault for the creation of the overpayment. 

With respect to balancing of faults, upon notification of the aforementioned overpayments, there was reasonably prompt action by the VA to inform the appellant of the debt. She nevertheless still accepted and used the additional VA benefits paid to her for the periods from December 21, 2005 to May 9, 2006, and from May 9, 2009 to August 7, 2009, despite no longer being entitled to receive such payments due to her change in enrollment status to being a non-student.  As such, VA's fault, if at all present, is minimal in this case, especially in comparison to the appellant's. 

With respect to undue hardship, according to her most recent October 2011 VA Form 5655 Financial Status Report, the appellant has reported having zero net income and monthly expenses as she is unemployed and evidently living with the Veteran at his home.  She receives food stamps.  While the appellant is presently without income, the facts of the case establish that she is currently 25 years old, has earned at least a high school diploma and some college credits, and there is no indication that she is clinically disabled or otherwise mentally incompetent and thus incapable of working and maintaining steady employment.  She presently has considerable earning and employment potential due to her youth and education and therefore is quite able to earn sufficient income to enable repayment of her debt to VA.  Her current unemployed status does not excuse her from her obligations to repay her debts.  In view of her present capacity for employment and earning potential, it is not shown that recovery of the overpayment in reasonable monthly installments would result in financial hardship upon her.  

The Board acknowledges the appellant has reported having a variety of outstanding medical bills, which she is obligated to pay.  However, VA is entitled to the same consideration as other consumer creditors.  

With respect to defeating the purpose of VA benefits, as relevant, the law is clear that the purpose of the VA educational assistance programs is to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of a service-connected disability of a parent, and for the purpose of aiding such children in attaining the educational status which they might normally have aspired to and obtained but for the service-connected disability of such parent.  See 38 U.S.C.A. § 3500.  And since the appellant erroneously received certain sums of money on two separate occasions, in the amounts of $1,939.71 and $2,423.80, for education benefits applicable to projected periods of full-time collegiate study that she did not ultimately enroll in (i.e., December 21, 2005 to May 9, 2006, and May 9, 2009 to August 7, 2009 , respectively), it follows that the recovery of these benefits to which she was not entitled by law does not defeat the purpose of the benefits.  The file also indicates that she was enrolled for collegiate study and in receipt of VA education benefits at times during the course of this appeal while still repaying the debt through a negotiated monthly withholding of part of her educational benefits.  Thusly, the purpose of the program would also not be defeated because the appellant is not being deprived of any current or future educational opportunities from the repayment of the debt.  In addition, as noted above, since the overpayment of educational benefits is a valid debt to the United States Government, there is no reason the appellant should not accord the Government the same consideration that she accords her private creditors. 

With respect to unjust enrichment, it is not equitable for the appellant to retain educational benefits that have been provided for periods that she was not entitled to receive them.  She should have known that her withdrawal from her projected periods of collegiate study at Shelton State Community College from December 21, 2005 to May 9, 2006, and May 9, 2009 to August 7, 2009, would mean that she would no longer be entitled to payment of VA education benefits intended for application specifically and only to these periods of study.  To waive recovery and allow her to retain these educational benefits would result in an unfair gain to her. She simply was not entitled to these additional benefits as her entitlement was predicated on her being a student enrolled in a full-time course of collegiate study for the time periods at issue. 

Finally, the Board finds no indication or allegation that the appellant relied on her VA educational benefits to her detriment, that is, with consequent relinquishment of a valuable right or incurrence of a legal obligation.  The record also reveals no other factors that would make recovery of the overpayment inequitable.  In conclusion, the Board finds that recovery of the overpayment of Chapter 35 VA educational benefits would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  Therefore, waiver of recovery of the overpayment in the respective amounts of $1,939.71 and $2,423.80 is denied with respect to each debt.

						(CONTINUED ON NEXT PAGE)


ORDER

The overpayment of Chapter 35 VA educational benefits in the amount of $1,939.71 is a valid debt.

Waiver of recovery of the overpayment of Chapter 35 VA educational benefits in the amount of $1,939.71 is denied.

The overpayment of Chapter 35 VA educational benefits in the amount of $2,423.80 is a valid debt.

Waiver of recovery of the overpayment of Chapter 35 VA educational benefits in the amount of $2,423.80 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


